internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 6--plr-115926-00 date date taxpayer plant d1 d2 d3 dear this letter responds to your request dated d3 submitted on behalf of taxpayer requesting under sec_301_9100-3 of the procedure and administration regulations an extension of time to file a request for a revised schedule of ruling amounts for plant under sec_1_468a-3 of the income_tax regulations taxpayer was required to file the request for a revised schedule of ruling amounts for plant under sec_1_468a-3 on or before d1 taxpayer did not file the request until d2 taxpayer requested an extension of time to file the request under sec_301_9100-3 on d3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 plr-115926-00 based solely on the facts and the representations made the requirements of sec_301_9100-1 and sec_301_9100-3 have been met consequently taxpayer is granted an extension of time to file the request for a revised schedule of ruling amounts for plant under sec_1_468a-3 until days following the date of this letter taxpayer must comply with all the requirements of sec_1_468a-3 except as specifically ruled upon above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent we are sending a copy of this letter to the district_director in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
